          Case 9:08-bk-04360-MGW             Doc 1643      Filed 12/11/18      Page 1 of 17



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION
IN RE:

ULRICH FELIX ANTON ENGLER                               Case No. 9:08-bk-04360-MGW

             Debtor(s)
_________________________________/

                         TRUSTEE’S REPORT OF UNCLAIMED FUNDS

         COMES NOW, Robert E. Tardif Jr., as Trustee of the above-captioned matter, and respectfully
states that, in accordance with the Order Allowing Administrative Expenses, he has disbursed the funds in
the Trustee's account to the Creditors, but the following check(s) have been returned in the mail and/or
never presented for payment on multiple occasions. The Trustee has attempted to locate the Creditor’s
current address information, but has not been successful.

Claim #       Check #           Claimant/Debtor                                          Amount
98-1           1123                    Nadia Ovsejko                                     $356.01
                                       Matthias-Grenewald-Str. 36
                                       78224 Singen/Germany

101-1           1124                    Lancer Mobile GmbH                               $667.35
                                        Prinzregentstr. 56
                                        80538 Muenchen/Germany

126-1           1146                    Richard Butz                                     $4628.15
                                        Schwarzwaldstr. 20C
                                        76532 Baden-Baden/Germany

130-1           1149                    Elke Moessing-Legner                             $1220.74
                                        Mariannenplatz 1
                                        80538 Munchen/Germany

133-1           1152                    Jean-Luc Morgen                                  $598.10
                                        3 Rue Principale
                                        67470 Trimbach/France

134-1           1153                    Fabienne Morgen                                  $712.02
                                        3 Rue Principale
                                        67470 Trimbach/France

135-1           1154                    Andreas Stammel                                  $356.01
                                        Dreibrunnenweg 2
                                        74821 Mosbach/Germany

138-1           1156                    Brigitte & Giosue Pascale                        $954.18
                                        Elisabeth-von-Thadden Str. 17
                                        76189 Karlsruhe/Germany
        Case 9:08-bk-04360-MGW   Doc 1643    Filed 12/11/18   Page 2 of 17




153-1       1169            Hannelore Seiwert                        $2180.75
                            Friedrichring 45/2
                            76437 Rastatt
                            07222/365303 Germany

159-1       1175            Michael Jankowski                        $671.31
                            Kniebisstr. 3
                            76307 Karlsbad/Germany

182-1       1195            Markus Bauer                             $356.01
                            Muehlgasse 3
                            96328 Kueps-Oberlangenstadt/Germany

187-1       2068            Gerhard Ernst                            $356.02
                            Stiftstr. 13
                            96215 Lichtenfels/Germany

199-1       1211            Hans-Josef Hummer                        $356.01
                            Langheimer Str. 18
                            D-96264 Altenkunstadt/Germany

203-1       1215/2104       Jaeger Daniel                            $356.01
                            La Rue de Wissenbourg
                            F-67690 Hatten/France

209-1       1221/2105       Eric Urlacher                            $356.01
                            La Rue Chateau Ponsac
                            F-67690 Hatten/France

218-1       1230            Elke Popp                                $356.01
                            Am Markt 29
                            D-96260 Weismain/Germany

219-1       1231            Jochen Schaefer                          $534.02
                            Am Markt 29
                            D-96260 Weismain/Germany

223-1       1235            Barbara Skrlj                            $1139.24
                            Werderstr. 46
                            76137 Karlsruhe/Germany

259-1       1270            Christine Buchholz                       $373.81
                            Oberer Weiher 19
                            92729 Weiherhammer/Germany

268-1       1279            Heinrich Hirsch                          $712.03
                            Herr Heinz-Peter Foerste
                            Bahnhofstr. 4
                            D-92729 Weiherhammer/Germany
        Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18    Page 3 of 17




278-1       1289/2124       Andreas Steigmueller                       $712.02
                            Theodor Koerner-Str. 617
                            73614 Schorndorf/Germany

281-1       1292            Bernhard Bogner                            $712.02
                            Herr Bernhard Bogner
                            Ritterstr. 9
                            D-92729 Weiherhammer/Germany

284-1       1294            Wilhelm Huber Subrogee                     $2159.00
                            For Sandra Haerle Meilinger
                            Markus Meilinger D88427 Ofterswan
                            Katzbachweg 9
                            D-88239 Wangen/Germany

294-1       1301            Wolfgang & Gisela Seidowsky                $1725.45
                            Eulensteg 43
                            4416 Markkleeberg/Germany

299-1       1306            Bert Seidowsky                             $1027.31
                            Ligusterring 26
                            04299 Leipzig/Germany

302-1       1309            Philipp Zausch                             $1780.06
                            Magdeburger Str. 38
                            04155 Leipzig/Germany
307-1       1314            Vinko Masic                                $489.02
                            Volkendorferweg 11
                            4030 Linz/Austria

308-1       1315            Vinko Masic                                $463.90
                            Volkendorferweg 11
                            4030 Linz/Austria

310-1       1317/2125       Martin Marchsteiner                        $1271.44
                            Anzengruber Str. 7
                            4020 Linz/Austria

313-1       1320/2126       Willibald Hauder                           $908.74
                            Kettenbachstr. 64
                            4192 Schenkenfelden/Austria

320-1       1327            Werner Stoiber                             $712.02
                            Adlerstr. 27A
                            76133 Karlsruhe/Germany

323-1       1330            Kerstin Weber                              $2397.58
                            Schoenblick 25
                            76275 Ettlingen/Germany
        Case 9:08-bk-04360-MGW   Doc 1643       Filed 12/11/18   Page 4 of 17




328-1       1335            Patrick Richter                             $477.09
                            Kreuzlach 9A
                            91564 Neuendettelsau/Germany

336-1       1343/2127       Jan Bock                                    $712.03
                            Happelstr. 59
                            74072 Heibronn/Germany

353-1       1359            Kirstin Grimm                               $356.02
                            AM Schlierbachhang 62
                            69118 Heidelberg/Germany

363-1       1367            Marius Mayer                                $356.01
                            Beethovenstr. 4
                            74821 Mosbach/Germany

381-1       1385            Erwin Graf                                  $1495.25
                            Grunewaldstr. 13
                            D-85053 Ingolstadt/Germany

396-1       1396/2152       Stefan Poley                                $356.01
                            D-95233 Helmbrechts
                            Trollingerweg 10/Germany

397-1       1397            Ursula Schwab                               $356.02
                            Kohlhofstrasse 13
                            69427 Mudau/Germany

399-1       1399            Michael Kunz                                $1068.03
                            Pfaffenstielstr. 17/2
                            88048 Friedrichshafen/Germany

403-1       1403            Michael Hunz                                $1424.05
                            Pfannenstielstr 17/2
                            88048 Friedenshafen/Germany

415-1       1415            Vanessa Kron                                $712.03
                            Faehrst. 9
                            D-53639 Koenigswinter/Germany

421-1       1421            Patrik Petzold                              $378.49
                            Friedrich – Ebert – Str. 58
                            04109 Leipzig

423-1       1423            Raik Sluka                                  $519.73
                            Natouekslu. 27
                            04155 Leipzig
        Case 9:08-bk-04360-MGW   Doc 1643       Filed 12/11/18   Page 5 of 17



432-1       1432            Hans Dieter Volz                            $1068.04
                            Balzholener Str. 33a
                            77815 Biehl

436-1       1436            Irmgard Grabherr                            $3560.12
                            Strabostrasse 2
                            A-6900 Gregenz/Germany

437-1       1437            Guenter Volk                                $373.95
                            Subrogee for Sabine Kunert
                            Bahnhofstrasse 6
                            D-86916 Kaufering/Germany

442-1       1442            Kayvan Vazinkhoo                            $2218.38
                            Merianweg 74
                            89075 Ulm/Germany

611-1       1593/2078       Josef Sumper                                $4272.14
                            c/o Steven Sherman Law Offices
                            220 Montgomery St., 15th Floor
                            San Francisco, CA 94104
                            AND
                            Josef Sumper
                            c/o Stefan Winheller
                            Corneliusstr. 34, D-60325
                            Frankfurt am Main, Germany

613-1       1595/2079       Fatimah Schollmeyer                         $6221.58
                            c/o Steven Sherman Law Offices
                            220 Montgomery St., 15th Floor
                            San Francisco, CA 94104
                            AND
                            Fatimah Schollmeyer
                            c/o Stefan Winheller
                            Corneliusstr. 34, D-60325
                            Frankfurt am Main, Germany

674-1       1646            Sylvia Schlager                             $1431.17
                            c/o Stefan Winheller
                            Corneliusstr. 34, D-60325
                            Frankfurt am Main, Germany

675-1       1647            Gertrud and Karl Heinz Naumann              $1491.18
                            c/o Stefan Winheller
                            Corneliusstr. 34, D-60325
                            Frankfurt am Main, Germany

677-1       1649            Adelinde Gerloff                            $2338.82
                            Ludweiler Str. 25
                            66333 Volklingen
        Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18   Page 6 of 17




680-1       1651            Erich Kogelmann                           $3499.59
                            DECEASED

681-1       1652            Sabine and Rainer Schoppe                 $5954.05
                            c/o Stefan Winheller
                            Corneliusstr. 34, D-60325
                            Frankfurt am Main, Germany

687-1       1655            Heidi Pfeiffenberger                      $392.47
                            Martin Seifl Str. 5
                            94036 Passale

688-1       1656            Hans Stommer                              $356.01
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

689-1       1657            Jutta Huber                               $356.01
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

691-1       1658            Alfred Windecker                          $689.78
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

693-1       1659            Christian Aster                           $356.01
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

698-1       1662            Hildegard Nikolaus                        $356.02
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

699-1       1663            Heinz Huber                               $356.01
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

700-1       1664            Lothar and Dorothea Basantny              $402.29
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

701-1       1665            Kristina Schwaberbauer                    $392.54
                            Benno Wagner
        Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18   Page 7 of 17



                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

702-1       1666            Alfred Ortlieb                            $785.01
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

703-1       1667            Peter Wild                                $1153.26
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

704-1       1668            Prof. Dr. Brigit Seelbach-Goebel                    $412.12
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

707-1       1671            Silvia Windecker                          $392.50
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

708-1       1672            Reinhard Skricek                          $381.36
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

709-1       1673            Johanna Yandell                           $775.68
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

710-1       1674            Elisabeth Kopp                            $356.01
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

711-1       1675            Jurgen Aigner                             $356.02
                            Benno Wagner
                            Baiersdorfer Str. 8a
                            D-91099 Poxdorf/Germany

718-1       1680            Benjamin Bendel                           $1922.46
                            Pastorenstr. 10
                            20459 Hamburg

733-1       1690            Jurgen and Marlies Dehm                   $427.21
                            Biesestr. 6
                            76229 Karlsruhe/Germany
        Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18   Page 8 of 17




735-1       1692            Maria Gruber                              $824.26
                            Danziger Strabe 18
                            76694 Forst/Germany

742-1       1699            Nikolaos Katris                           $712.02
                            Saarstr. 81
                            D-54290 Trier/Germany

743-1       1700            Anthoula Katsenou                         $471.00
                            Mesououni Marparitiou
                            46030 Thesprotia/Greece

744-1       1701            Maria Zieking                             $925.63
                            Str. Saarstrasse (nb)81
                            D-54290 Trer/Germany

755-1       1705            Monika Gerster                            $712.02
                            Dorfstrasse 5
                            9305 Berg/Switzerland

759-1       1709/2144       Young AE Kadel                            $142.41
                            Degersheimerstrasse 57
                            9100 Herisau/Switzerland
                            And
                            Young AE Kadel
                            Hubstrasse 58
                            CH-9100 Herisau/Switzerland

760-1       1710/2145       Young AE Kadel                            $7120.23
                            Degersheimerstrasse 57
                            9100 Herisau/Switzerland
                            AND
                            Young AE Kadel
                            Hubstrasse 58
                            CH-9100 Herisau/Switzerland

761-1       1711/2146       Young AE Kadel                            $712.02
                            Degersheimerstrasse 57
                            9100 Herisau/Switzerland
                            AND
                            Young AE Kadel
                            Hubstrasse 58
                            CH-9100 Herisau/Switzerland
        Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18   Page 9 of 17



762-1       1712/2147       Young AE Kadel                            $3560.12
                            Degersheimerstrasse 57
                            9100 Herisau/Switzerland
                            AND
                            Young AE Kadel
                            Hubstrasse 58
                            CH-9100 Herisau/Switzerland

763-1       1713/2148       Young AE Kadel                            $712.02
                            Degersheimerstrasse 57
                            9100 Herisau/Switzerland
                            AND
                            Young AE Kadel
                            Hubstrasse 58
                            CH-9100 Herisau/Switzerland

770-1       1715            Roman Mall                                $1795.44
                            Hanxierstrasse 8
                            52538 Gangelt/Germany

771-1       1716            Rosemarie Maile                           $356.01
                            Holsteinische Strasse 46
                            D-12161 Berlin/Germany

779-1       1722            Rene Zeller                               $276.26
                            Weiherastrasse 5C
                            CH-9400 Rorschach/Switzerland

780-1       1723            Rene Zeller                               $712.02
                            Anita Zeller
                            Weiherastrasse 5C
                            CH-9400 Rorschach/Switzerland

781-1       1724            Esther Wenger                             $712.02
                            Offiziersgasse 17
                            Ch-5612 Villmergen/Switzerland

783-1       1725            Rico Vetterli                             $1893.98
                            Dorfstrasse 93
                            CH-8954 Geroldswil/Switzerland

784-1       1726/2118       Urs & Brigitte Bruhlmann                  $811.71
                            Marcel Bruhlmann
                            Offiziersgasse 17b
                            CH-5612 Villergen/Switzerland

785-1       1727            Ivo Braunschweiler                        $4079.89
                            Hakabstrasse 10
                            CH-8309 Hurensdorf/Switzerland
        Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18   Page 10 of 17



786-1       1728             Ivo Braunschweiler                       $4984.16
                             Hakabstrasse 10
                             CH-8309 Nurensdorf/Switzerland

788-1       1730             Rene Zeller                              $7120.23
                             Weiherastrasse 5C
                             CH-9400 Rorschach/Switzerland

789-1       1731/2119        Urs & Brigitte Bruhlmann                 $1675.64
                             Marcel Bruhlmann
                             Offiziersgasse 17b
                             CH-5612 Villergen/Switzerland

798-1       1740/2102        Urs Aemissegger                          $1068.03
                             Hofi 234
                             9497 Triesenberg/Liechtenstein

849-1       1786             Holgen Gobel                             $356.01
                             Heubergweg 68
                             64732 Bad Koenig/Germany

878-1       1806/2149        Jens Franzeck                            $1338.60
                             Bahrenfelder Str. 30
                             22765 Hamburg/Germany

879-1       1807             Uwe Bruckner                             $581.51
                             Robert-Koch-Strabe 58
                             76756 Bellheim/Germany

892-1       1817             Isabelle Haenel                          $391.61
                             5 Rue du Rhin
                             67240 Bischwiller/France

893-1       1818/2107        Bernd Vennemann                          $389.52
                             Jackobstr. 19
                             45478 Mulheim/Germany

904-1       1827             Birgit Jaeger                            $1438.29
                             Dreimuhlenstrabe 38
                             80469 Munchen/Munich

919-1       1840/2129        Birgit Goldschmidt                       $392.50
                             AM Kleinwald 27
                             76863 Herxheim/Germany
                             AND
                             Birgit Goldschmidt
                             St.-Michaelstr. 29
                             76437 Rastatt/Germany
         Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18    Page 11 of 17



921-1        1842             Pascale Ruffing                           $712.02
                              Antilopenweg 9a
                              33659 Bielefeld/Germany

938-1        1856             Michael Lehmann                           $551.11
                              Malvine-Schiesser-Weg 3
                              78315 Radolfzell/Germany

939-1        1857             Michael Lehmann                           $890.03
                              Malvine-Schiesser-Weg 3
                              78315 Radolfzell/Germany

944-1        1862             Esther Berger                             $1451.10
                              Villingerstr. 115a
                              78166 Donaueschingen/Germany

978-1        1876             Luzia Kasper                              $1424.05
                              Kanalweg 6
                              7250 Klosters/Switzerland

981-1        1879             Niklaus Kasper                            $1780.06
                              Kanalweg 6
                              7250 Klosters/Switzerland

982-1        1880             Niklaus Kasper                            $2848.09
                              Kanalweg 6
                              7250 Klosters/Switzerland

983-1        1881             Niklaus Kasper                            $4272.14
                              Kanalweg 6
                              7250 Klosters/Switzerland

987-1        1882/2108/2150   Gunter Reichmuth                          $1851.26
                              Bruelstrasse 54
                              CH-8957 Spreitenbach/Switzerland
                              AND
                              Gunter Reichmuth
                              Zelgweg 28
                              CH-5405 Dattwil

988-1        1883             Roland Fritschi                           $712.02
                              Floraweg 3
                              5734 Reinach AG/Switzerland

1020-1       1887             Sibylle Beutel                            $356.01
                              Woerthstr. 34
                              D-68799 Mannheim/Germany
         Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18   Page 12 of 17



1027-1       1893             Bernadett Dietrich                       $626.58
                              Schlesierstr. 22
                              76275 Ettlingen/Germany

1028-1       1894             Olaf Henning                             $1068.03
                              3-10-21 Chigasaki-Higashi
                              Yokohama 224-0033/Japan

1035-1       1900             Werner Hemm                              $996.83
                              Haupstr. 61
                              69117 Heidelberg/Germany

1036-1       1901             Birgit Doerffel-Hemm                     $712.02
                              Haupstr. 61
                              69117 Heidelberg/Germany

1037-1       1902/2130        Stefan Roth                              $932.75
                              Schauinslandstr. 85
                              75177 Pforzheim/Germany

1041-1       1906             Peter Max Mueller                        $448.58
                              IM Speitel 62
                              76299 Karlshue/Germany

1046-1       1911/2131        Abraham Kuriakose                        $712.02
                              Suedendstr. 58
                              76135 Karlshue/Germany
                              AND
                              Abraham Kuriakose
                              c/o Diethelm Rademadies
                              P.O. Box 1126
                              D-76308 Malsch/Germany

1051-1       1915             Cathrin & Tobias Metzger                 $1157.04
                              Danziger Str. 6a
                              76199 Karlshue/Germany

1052-1       1916             Denise Weber                             $797.47
                              Schoenblick 25
                              76275 Ettlingen/Germany

1053-1       1917             Denise Weber                             $1281.64
                              Schoenblick 25
                              76275 Ettlingen/Germany

1054-1       1918             Denise Weber                             $901.85
                              Schoenblick 25
                              76275 Ettlingen/Germany
         Case 9:08-bk-04360-MGW   Doc 1643    Filed 12/11/18     Page 13 of 17



1056-1       1919             Robby Pensold                             $356.01
                              Seerosenstr. 3A
                              70563 Stuttgart/Germany

1058-1       1921             Volker Schulz                             $712.02
                              Bruckenstr. 36
                              76139 Karlsruhe/Germany

1059-1       1922             Karin Scraback                            $356.01
                              Kirchengasse 4
                              76275 Ettlingen/Germany

1060-1       1923/2133        Eva Waniek                                $1424.05
                              Mathystr. 28
                              76133 Karlsruhe/Germany
                              AND
                              Eva Waniek
                              Reinhold-Frank Str. 16
                              76133 Karlsruhe/Germany

1061-1       1924/2134        Svenja Ohr                                $428.04
                              Hommerstr. 1
                              54290 Trier/Germany
                              AND
                              Svenja Ohr
                              Neusser Str. 453
                              50733 Koln/Germany

1065-1       1928             Daniel Seeger                             $712.02
                              Alle Bundesstr. 4
                              76689 Karlsdorf Neuthard/Germany

1066-1       1929             Sascha Maurer                             $712.02
                              Alle Bundesstr. 41
                              76689 Karlsdorf Neuthard/Germany

1068-1       1931/2135        Renate Baron                              $1983.90
                              Buchtzigerstr. 54
                              76275 Ettlingen/Germany
                              AND
                              Renate Baron
                              Kehreckweg 7A
                              76275 Ettlingen/Germany

1070-1       1933             Sibylle Wenzel                            $1830.17
                              Talstr. 30
                              D-69190 Wallorf/Germany
         Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18   Page 14 of 17



1075-1       1936             Elke Raubenheimer-Ruemenaff              $925.63
                              Bellenstr. 53
                              68163 Manheim/Germany

1084-1       1944/2155        Nicole Reuter                            $356.02
                              17 Rue du 17 Ferrier
                              F-57460 Kerbach/Germany
                              AND
                              Nicole Reuter
                              17 Rue du 17 Ferrier
                              F-57460 Kerbach/France

1085-1       1945/2156        Markus Reuter                            $356.01
                              17 Rue du 17 Ferrier
                              F-57460 Kerbach/Germany
                              AND
                              Markus Reuter
                              17 Rue du 17 Ferrier
                              F-57460 Kerbach/France

1091-1       1951             Andreas Gredig                           $1780.06
                              Landstrasse 90
                              9491 Ruggell/Liechenstein

1096-1       1953             Harald Marxer                            $1104.58
                              Herrengasse 27
                              9490 Vaduz/Liechtenstein

1100-1       1957             Daniel & Adelheid Heeb                   $6337.01
                              Ziel 38
                              9493 Mauren/Lichenstein

1104-1       1958             Isabella Heeb                            $356.01
                              Wesle 6
                              9496 Balzers/Liechenstein

1114-1       1968             Jean Francois Wolff                      $477.06
                              5 Rue de Cygnes
                              67410 Rohwiller/France

1117-1       1970/2137        Stefan Roth                              $3560.11
                              Schauinslandstr. 85
                              75177 Pforzheim/Germany
                              AND
                              Stefan Roth
                              Haltingerstr. 3
                              79539 Lorrach/Germany
         Case 9:08-bk-04360-MGW   Doc 1643     Filed 12/11/18     Page 15 of 17



1133-1       1984             Heinrich Schanz                            $471.41
                              Radolfzeller Str. 61
                              78333 Stockach/Germany

1141-1       1991/2110        Jerome Chantel Schall-Le Beyeuc            $576.74
                              27 Rive Gbereud
                              67500 Weibruch/Germany
                              AND
                              Jerome Chantel Schall – Le Beneuc
                              27 Rue Gbereud
                              67500 Weitbruch/France

1142-1       1992             Christophe Forcadete                       $968.35
                              22 Rue Du Castor
                              Bischuiller 67240/France

1154-1       1993/2138        Kagan Moralioglu                           $356.01
                              Mannheimer Str. 68
                              76131 Karlsruhe/Germany
                              AND
                              Kagan Moralioglu
                              Waldstr. 6
                              76133 Karlsruhe/Germany

1169-1       1998/2111        Klaus Linder                               $1034.43
                              Steinaecher 41/A
                              70619 Stuttgart/Germany

1170-1       1999             Martin Hammer                              $984.20
                              Pfarrer-Bunz Str. 20
                              72770 Reutlingen/Germany

1173-1       2002             Steffen Schmidt                            $756.97
                              Schoenberg Str. 39
                              D 70599 Stuttgart/Germany

1174-1       2003             Jurij Safrajder                            $975.59
                              Hauptstr. 19
                              78333 Stockach/Germany

1176-1       2005             Nadezda Kurle                              $881.26
                              Stettiner Str. 11
                              88677 Markdorf/Germany

1177-1       2006             Anatoli Seitaliew                          $477.10
                              Im Briele 3
                              78234 Engen/Germany
         Case 9:08-bk-04360-MGW   Doc 1643    Filed 12/11/18   Page 16 of 17



1188-1       2016             Barnaby Mulcahy                         $2076.76
                              Chodowieckistr. 36
                              10405 Berlin/Germany

1189-1       2017             Steffen Schmidt                         $977.96
                              Schoenberg Str. 39
                              D 70599 Stuttgart/Germany

1191-1       2019/2139        Arenare Biagio                          $471.80
                              Irchstr. 4
                              73312 Geislingen/Germany
                              AND
                              Arenare Biagio
                              Kirchstr. 4
                              D-73312 Geislingen/Germany

1200-1       2027             Anne-Ilse Placke                        $385.89
                              Trillkeborn 18
                              D-26871 Papenburg/Germany

1202-1       2029             Markus Ruppenstein                      $629.09
                              Erlauer Str. 12
                              96135 Stegaurach/Germany

1203-1       2030/2141        Jutta Korff                             $712.02
                              Burgbreite 8
                              309741 Wennigsen/Germany
                              AND
                              Jutta Korff
                              Burgbretie 8
                              D-30974 Wennigsen/Germany

1210-1       2037             Kagan Mora                              $356.01
                              Waldstr. 6
                              76133 Karlsruhe/Germany

1213-1       2039             Hans Bantleon                           $562.50
                              Schnittlinger Str. 30
                              73312 Geislingen/Germany

1214-1       2040             Gerhard Bruederle                       $712.02
                              Schuetzenbergstr. 12
                              77791 Berghaupten/Germany

1217-1       2043             Jurgen Bajer                            $356.01
                              Rathausstr. 6
                              76297 Stutensee/Germany
         Case 9:08-bk-04360-MGW              Doc 1643       Filed 12/11/18       Page 17 of 17



1219-1          2044/2143                Roland Huber                                      $3820.01
                                         Dorfstr. 10
                                         88260 Argenbuehl/Germany
                                         AND
                                         Roland Huber
                                         Dorfstr. 10
                                         DE-88260 Argenbuehl-Gottlishofen/Germany

1220-1          2045                     Christine Brandle                                 $3415.74
                                         Naglerstrasse 18
                                         9443 Widnau/Switzerland

1221-1          2046                     Christine Brandle                                 $3560.12
                                         Naglerstrasse 18
                                         9443 Widnau/Switzerland

1223-1          2047                     Manuel Arnold                                     $712.02
                                         Fliederweg 13
                                         84577 Tussling/Germany

1224-1          2048                     Manuel Arnold                                     $712.02
                                         Fliederweg 13
                                         84577 Tussling/Germany

1225-1          2049                     Manuel Arnold                                     $712.02
                                         Fliederweg 13
                                         84577 Tussling/Germany

1235-1          2055/2103                Christian Vogeli-Iten                             $6967.58
                                         Bachstr. A4
                                         8912 Obfelden/Switzerland

The Trustee shall provide a check made payable to the U.S. Bankruptcy Court in the total amount of
$213,993.12 to the clerk of court for deposit in the “unclaimed funds account,” and states that the
Creditors entitled thereto are as listed above.

I hereby certify that a true and correct copy of the above and foregoing has been furnished electronically
to the U.S. Trustee, 501 E. Polk Street, Ste. 1200, Tampa, FL, 33602, this 11th day of December, 2018.

                                                   /s/ Robert E. Tardif Jr.
                                                 Robert E. Tardif Jr., Trustee
                                                 Post Office Box 2140
                                                 Fort Myers, FL 33902
                                                 (239) 362-2755
                                                 (239) 362-2756 - facsimile
